In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00079-CR
     ___________________________

     CODY JOE PICKETT, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1590572D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

       Pursuant to a charge bargain, Cody Pickett entered an open plea1 of guilty to

two counts of aggravated assault with a deadly weapon and three counts of

abandoning or endangering a child. Under that bargain, the State agreed to waive the

repeat-offender-enhancement paragraph of the indictment. This bargain is reflected in

the trial court’s certification of Pickett’s right of appeal, which shows that this is a

plea-bargain case for which Pickett has no right of appeal. See Tex. R. App. P.

25.2(a)(2), (d)–(e).

       We notified the parties that we lack jurisdiction over the appeal based on the

trial court’s certification and stated that unless a party filed a response showing

grounds for continuing the appeal, we would dismiss it. See Tex. R. App. P. 44.3. In

Pickett’s response, he conceded that this case involves a charge bargain and that he

has no right of appeal, correctly asserting that this court “must dismiss this appeal.”

Therefore, we dismiss Pickett’s appeal. See Tex. R. App. P. 25.2(a)(2), 43.2(f); Chavez v.

State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).

                                                       Per Curiam

       1
        The term “open plea” is often utilized to refer to a myriad of different types of
pleas that a defendant might enter, but it is sometimes a misnomer. See Harper v. State,
567 S.W.3d 450, 454 (Tex. App.—Fort Worth 2019, no pet.) (discussing the use of
the term “open plea” in the various settings it has been used, interpreted, and
reviewed and whether it should be used at all). Here, Pickett entered his plea without
the benefit of an agreement with the prosecutors regarding sentencing (a sentencing
bargain). Rather, Pickett’s punishment was left for the trial court to decide. We use the
term “open plea” in this case because that is how the plea is referred to in the trial
court’s written plea admonishments and the trial court’s judgments.

                                            2
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 15, 2022




                                3